Citation Nr: 1735826	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  14-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for a residual scar of the penis/groin region.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for a psychiatric disorder, other than PTSD, to include schizophrenia and/or a cognitive disorder, to include dementia.

10.  Entitlement to an initial compensable evaluation for left wrist scar.

11.  Entitlement to an initial compensable evaluation for service-connected left medial thigh scar.

12.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left distal leg scar.

13.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to December 1956.  He served in Korea and is a recipient of the Combat Infantryman Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal was remanded for additional development in August 2014 and September 2015.  

The Veteran submitted a due process waiver in October 2016, and submitted additional evidence in January 2017.  Thus, remand for initial consideration of these documents by the Agency of Original Jurisdiction (AOJ) is not necessary.  

The Veteran has raised the issue of entitlement to special monthly compensation based on aid and attendance and/or housebound status.  See December 2016 VA Form 21-2680.  Submission of this form does not meet the standards of an intent to file (38 C.F.R. § 3.155(b) (2016)) or those of a complete claim under 38 C.F.R. 
§ 3.155(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (West 2014).

The entire appeal, except for the issues of entitlement to service connection for a residual scar of the penis/groin region and entitlement to an initial compensable evaluation for left wrist scar, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's penile scar was incurred in service.

2.  The Veteran's service-connected left wrist scar does not measure at least 39 sq. cm; is not deep, unstable or painful; and does not result in limitation of function.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a penile scar is warranted.  38 U.S.C. 
§§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for an initial compensable rating for left wrist scar have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes (DCs) 7802, 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran as to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. 
§§ 5103, 5103A; 38 C.F.R. § 3.159 (b).

The Veteran's claim for service connection for residuals of a penile scar is granted, as explained below.  As such, any error under the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's duty to notify was satisfied by letters in July and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The August 2014 and September 2015 Remands directed that the AOJ obtain VA treatment records from the San Juan VAMC dated from February 2014 to the present.  The September 2015 Remand instructed the AOJ to request that the Veteran provide any relevant private treatment records.  Recent treatment records from the San Juan VAMC have been associated with the claims file.  In a December 2014 correspondence, the AOJ asked the Veteran to identify and submit treatment records, but no response was received.  

The September 2015 Remand directed that the AOJ obtain the Veteran's records from the Social Security Administration (SSA).  In March 2012, the Veteran notified the RO that he did not have any SSA records.  Thereafter, also in March 2012, the RO was informed by SSA that the Veteran's records were destroyed and  are not available.  The Veteran was notified of the unavailability of any SSA records in a September 2012 rating decision.

The August 2014 and September 2015 Remands also instructed the AOJ to obtain VA examinations and opinions with respect to all of the claimed conditions.  The Veteran was provided with scar examinations in February 2015 and August 2016.  

The Board thus finds that the AOJ substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also submitted to an August 2011 VA scar examination.  His representative contends that "VA examination did not adequately address" the left wrist scar.  See May 2017 Post-Remand Brief.  It is unclear which of the three examinations the representative is referring to.  In any event, the Board finds that these VA examinations are all adequate as they are based on examination of the Veteran and review of the claims file; discuss the Veteran's medical history and lay statements; and describe the service-connected left wrist scar in sufficient detail.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not reported, nor does the record show, that his service-connected left wrist scar has worsened in severity since the most recent examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303 (a).  Service connection requires evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Penile Scar

The Veteran contends that he has a penile scar that is related to his service.  He alleged that he became entangled in bow wire as his unit was retreating from the enemy in Korea, and sustained a cut on his penis that required surgery.  The Veteran has already been service-connected for two left leg scars and a left wrist scar that resulted from the same alleged in-service incident.  A December 1956 discharge examination notes the presence of "well-healed scars on the left thigh and left leg."  There is no mention of a penile scar; however, the report notes that the Veteran was hospitalized while in Korea for a circumcision.  While the August 2011 and February 2015 VA examiners did not observe any penile or groin scar, the August 2016 VA scar examiner noted a glans penis scar, which he opined is related to the in-service incident described by the Veteran; no groin scar was noted.  The January 2012 private opinion by Dr. N.A.O. also noted the presence of a penile scar "very close in proximity" to the service-connected left thigh scar.  The Veteran's STRs are fire related, but the Board nevertheless finds his account of the bow wire incident to be credible.  Moreover, the Veteran's lay reports as to injuries during service are sufficient to establish their occurrence as related to his combat service.  See 38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (d).  Therefore, service connection for a penile scar is warranted.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Left Wrist Scar

The RO granted service connection for a left wrist scar and assigned a noncompensable evaluation from May 10, 2011.  

DC 7800 is not applicable because that criteria evaluates impairment resulting from disfigurement of the head, face, or neck (parts of the body not at issue).  DC 7801 provides for compensable ratings for scars other than of the face, head, or neck if they are deep and nonlinear covering an area of at least 6 square inches (39 square centimeters), but less than 12 square inches.  DC 7802 provides a 10 percent rating for scars other than of the head, face, or neck that are superficial and nonlinear covering an area or areas of 144 square inches (929 square centimeters) or greater.  DC 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  Note 1 under DC 7804 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DCs 7801-7804.  DC 7805 provides that other scars (not otherwise considered under DCs 7800-7804) are to be rated according to their disabling effects under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.

The evidence does not establish that the Veteran's left wrist scar covers an area of at least 39 sq. cm, or that it was unstable or painful at any point during the period on appeal.  Instead, during a February 2015 VA examination, the examiner noted the Veteran had one superficial scar on the left wrist which was not painful and had no signs of skin breakdown, inflammation, edema, or keloid formation.  The scar measured .01 cm wide and 1 cm long.  Notably, the August 2016 VA examiner commented that the Veteran was "not able to find [the left wrist scar] and point it out."  Moreover, both the February 2015 and August 2016 VA examiners noted that this scar does not result in limitation of function.

Therefore, the left wrist scar does not meet the criteria for a higher rating.


ORDER

Entitlement to service connection for a penile scar is granted.

Entitlement to an initial compensable evaluation for left wrist scar is denied.


REMAND

Peripheral Neuropathy

Remand is necessary in order to determine whether the Veteran has a currently diagnosed peripheral neuropathy disability.

The Veteran contends that he has peripheral neuropathy of the upper and lower extremities that is related to his service.  He further contends, in the alternative, that the claimed peripheral neuropathy is secondary to his currently diagnosed diabetes mellitus.  

A December 1956 discharge examination and a May 1977 VA examination contain normal neurological examinations.  February 2015 and August 2016 VA examinations found no evidence of peripheral neuropathy.  VA treatment records from the San Juan VAMC do not contain any evidence of peripheral neuropathy.  A January 2012 correspondence from Dr. N.A.O. indicates that the Veteran suffers from diabetic peripheral neuropathy without actually diagnosing that condition formally.

A December 2016 "Medical Data Review" submitted by Dr. C.E.M. contains a diagnosis of diabetic neuropathy of the upper and lower extremities.  Dr. C.E.M. indicated that his review included service treatment records (STRs) from December 1952 to December 1956.  However, only the Veteran's December 1956 separation examination is available for review.  Any other STRs are believed to have been affected by the National Personnel Records Center (NPRC) fire in 1973.  See November 2011 Memorandum.  "[I]n some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  Savage v. Shinseki, 24 Vet. App. 259, 260 (2011).  The unclear nature of the STRs reviewed by this doctor is such a circumstance warranting remand.  Thus, on remand, the AOJ should contact Dr. C.E.M. to clarify which STRs he reviewed, and to request supporting documentation for his opinion, especially if they include STRs that have not been secured by VA.

Diabetes Mellitus, Hypertension

The Veteran contends that his currently diagnosed hypertension and diabetes mellitus are related to his service.  He maintains that he developed diabetes in 1956 and began receiving VA treatment for this condition in 1957 or 1958.  He further contends, in the alternative, that his hypertension is secondary to his currently diagnosed diabetes mellitus.

The issues of entitlement to service connection for diabetes mellitus and hypertension are inextricably intertwined with the claims of service connection for peripheral neuropathy as a relationship between the conditions is alleged.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board will defer adjudication of these issues.

PTSD, Other Psychiatric Disorder

The Veteran attributes his current mental health problems to his combat service in Korea.  He also contends that he thinks about the war every time he looks at his service-connected scars.  See September 2011 VA Form 21-0781.

The Board finds that the Veteran has raised the theory that his currently diagnosed psychiatric disorder is secondary to his service-connected scars.  There are multiple opinions regarding the etiology of the Veteran's current psychiatric disorder.  However, none of the opinions address secondary service connection.  Thus, on remand an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Left Leg Scars

In a December 2011 rating decision, the RO granted service connection for two left lower extremity scars noted during the August 2011 VA scars examination - one on the medial thigh, and one on the distal leg - and assigned a noncompensable evaluation from May 10, 2011 "based on one or more linear scars."  The September 2015 Board decision bifurcated the left leg scar claim (medial thigh and distal leg) and remanded those claims for additional development.  The February 2015 and August 2016 VA scar examiners also identified two left leg scars - left medial thigh and left lower (distal) leg.  Both examiners correctly noted that the Veteran was already service-connected for the left medial thigh and left distal leg scars.  In October 2016, the Appeals Management Center (AMC) increased the rating for the left distal leg scar to 10 percent, effective May 10, 2011.

However, the AMC confused the matter by granting service connection for two left leg scars - "deep and nonlinear scar of the left lower extremity" and "linear scar of the left lower extremity" and assigning effective dates from May 10, 2011.  See October 2016 Rating Decision.  As noted above, these scars were initially service-connected by the RO in December 2011.  As a result, the Veteran has been service-connected twice for the left medial thigh and left distal leg scars.  See October 2016 Codesheet.  Remand is required so that the AOJ can determine whether the October 2016 rating decision contained clear and unmistakable error (CUE) in the grant of service connection for "deep and nonlinear scar of the left lower extremity" and "linear scar of the left lower extremity."  Pursuant to 38 U.S.C. § 5109A, "[r]eview to determine whether [CUE] exists in a case may be instituted by the Secretary on the Secretary's own motion or upon request of the claimant."  See also 38 C.F.R. § 3.105 (2016); see Brent v. McDonald, 2015 U.S. App. Vet. Claims Lexis 1401 (Oct. 19, 2015) to be persuasive.  See U.S. Vet. App. R. 30 (a).  

Finally, the Board finds that the TDIU and 10 percent evaluation for multiple noncompensable service-connected disabilities claims are intertwined with the above remanded issues and should also be remanded at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a new notice letter in accordance with the Veterans Claims Assistance Act of 2000.  The letter should specifically notify the Veteran of the information and evidence necessary to substantiate his claim of service connection for a psychiatric disorder on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2. Then, obtain an addendum opinion with respect to the psychiatric disorder claims, preferably from the August 2016 examiner of record.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner should specifically address whether it is at least as likely as not, i.e., 50 percent or greater probability, that any currently diagnosed psychiatric disability (to include schizophrenia, depression, and/or a cognitive disorder) has been caused or aggravated (permanently worsened beyond normal progression) by a service-connected disability. If the Veteran is found to have a disability that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.

3. Contact Dr. C.E.M. to clarify which service treatment records he considered when drafting his December 2016 Medical Data Review.  Please explain that the December 2016 correspondence indicates he reviewed service treatment records from December 1952 to December 1956.  However, the only service treatment record in the file is the December 1956 separation examination.

4. Adjudicate the issue of whether the October 20, 2016 rating decision that granted service connection for "deep and nonlinear scar of the left lower extremity" and "linear scar of the left lower extremity" contained CUE.

5. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


